Citation Nr: 0304782	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.   Entitlement to an effective date prior to February 22, 
2001, for the assignment of an increased 50 percent rating 
for service-connected anxiety neurosis.

2.    Entitlement to an effective date prior to February 22, 
2001, for the grant of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 31, 2001 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in pertinent part, increased the disability 
rating for the veteran's service-connected anxiety neurosis 
to 50 percent, effective June 11, 2001, and granted 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), effective from June 11, 2001.  A notice 
of disagreement as to the assigned effective dates for the 
above two issues was received in December 2001.  In a March 
2002 rating decision, the RO determined that an earlier 
effective date of February 22, 2001 was warranted for both 
the increased 50 percent rating for anxiety neurosis and the 
TDIU.  A statement of the case was issued in April 2002, and 
a substantive appeal was received in April 2002.


FINDINGS OF FACT

1.  On June 11, 2001, the RO received a written statement 
from the veteran requesting an increased rating for his 
service-connected anxiety neurosis and a TDIU.  There is no 
previous communication from the veteran, or other record in 
evidence, that constitutes an informal claim.

2.  An August 30, 2001 VA psychiatric examination report 
indicated that the veteran's GAF of one year prior to the 
examination was at 50, and that the veteran was unable to 
work.  

3.  An increased 50 percent rating for disability due to the 
veteran's service-connected anxiety neurosis was factually 
ascertainable on August 30, 2000.

4.  On August 30, 2000, the veteran's combined service-
connected disability rating was 70 percent or more, and it is 
factually ascertainable that his service-connected 
disabilities did preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
August 30, 2000, (but no earlier) for assignment of an 
increased 50 percent rating for service-connected anxiety 
neurosis have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

2.  The criteria for entitlement to an effective date of 
August 30, 2000, (but no earlier) for assignment of a total 
evaluation based upon individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
5101, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an earlier effective date.  The discussions in the rating 
decisions and statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a January 
2002 letter and a April 2002 statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examinations in August 2001, 
and Social Security Records.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Anxiety Neurosis

Service connection for anxiety disorder was established from 
a March 1955 rating decision.  A February 1968 rating 
decision determined that disability due to this disorder 
warranted a 10 percent rating.  Subsequent rating actions 
renamed the disability to anxiety neurosis.  

On June 11, 2001, the RO received a written statement from 
the veteran requesting an increase in the disability rating 
for (among other things) his anxiety neurosis.  Review of the 
claims folder reveals no prior communication from the veteran 
or his representative, and no other evidence that may be 
construed as an informal claim for increased rating for his 
psychiatric disability.  By rating action in October 2001, 
the RO granted an increased rating for the psychiatric 
disorder to 50 percent.  The effective date of the 50 percent 
rating has been established by the RO as June 11, 2001, and 
the veteran, through counsel, argues that the proper 
effective date should be July 20, 2000.  By subsequent rating 
action, the RO granted an earlier effective date to February 
22, 2001 for the 50 percent increase in anxiety neurosis.  

The veteran's service-connected anxiety neurosis has been 
rated by the RO under Diagnostic Code 9400.  Under the 
version of Diagnostic Code 9400 in effect during the time 
period in question, a 50 percent rating was warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, including § 4.130 and Code 
9440.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).
 
The veteran and his representative contend that an effective 
date prior to February 22, 2001 is warranted for the grant of 
increased rating for anxiety neurosis.  It appears that his 
underlying belief is that the effective date should go back 
to the date of July 20, 2000, a date within one year prior to 
the June 11, 2001 claim for increase, when a VA progress note 
indicated that the veteran was suffering from flashbacks and 
dreams.  However, the progress note also indicated that he 
was no longer seeing Dr. Carnahan and that the veteran felt 
like he was doing better since seeing Dr. Carnahan.  The 
progress note further indicated that he has been more active, 
including giving Jr. Ranger buttons to kids in the park.  
Additionally, there were no clinical findings from the July 
20, 2000 report showing that the veteran's anxiety neurosis 
warranted a 50 percent rating at that time.  In fact, there 
were no clinical findings involving the veteran's anxiety 
neurosis in the July 20, 2000 VA progress report, nor any 
other medical record at that time.  As such, the Board finds 
that it was not factually ascertainable that the veteran was 
entitled to an increased rating on July 20, 2000, and 
therefore the veteran is not entitled to an early effective 
date of July 20, 2000 for the increased 50 percent rating.  

Nevertheless, the August 30, 2001 VA psychiatric examination 
report revealed that the veteran's GAF of one year prior to 
the examination was at 50.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  The Board finds that the August 30, 2001 VA examiner's 
GAF rating of 50 for one year prior to the examination was 
supported by objective clinical findings and the subjective 
complaints of the veteran.  

Based upon a review of the entire record, particularly the 
August 30, 2001 VA psychiatric examination report, the Board 
finds that it is factually ascertainable the veteran's 
service-connected anxiety neurosis was 50 percent disabling 
on August 30, 2000.  As such, an effective dated of August 
30, 2000 is warranted for the increased 50 percent rating for 
the veteran's service-connected anxiety neurosis. 



Total Rating Based on Individual Unemployability

The veteran first filed a TDIU claim on June 11, 2001.  The 
RO determined that the criteria for a grant of TDIU were met 
with an effective date of June 11, 2001.  By way of a 
subsequent decision, the RO determined that the criteria for 
a grant of TDIU were met with an effective date of February 
22, 2001.  The veteran has appealed from the assignment of 
the effective date alleging that the record supports an 
earlier effective date of July 20, 2000.

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  Harper, supra. 

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
provisions of 38 C.F.R. § 4.16(a), establish, in pertinent 
part, that:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than the total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

The record shows that prior to his application for TDIU 
received on June 11, 2001, the veteran was service connected 
for a number of disabilities, including anxiety neurosis, but 
none were rated higher than 20 percent disabling.  Prior to 
his June 11, 2001 claim, the veteran's combined total 
disability rating was 40 percent.  As noted above, the RO 
increased the veteran's anxiety neurosis to 50 percent, 
effective February 22, 2001 and also granted TDIU to February 
22, 2001. 

The veteran and his representative have argued that a July 
21, 2000 VA progress report shows that the veteran's anxiety 
neurosis was symptomatic of flashbacks and dreams, and 
therefore warrants a 50 percent on July 21, 2000 and also 
TDIU from that date.  However, as noted above, the Board does 
not find that the July 21, 2000 VA progress note demonstrates 
that the veteran's anxiety neurosis warranted a 50 percent 
rating on that date.  Additionally, no service-connected 
disability was at 40 percent or higher on July 21, 2000, nor 
is there other evidence indicating that he was unemployable 
due to his service connection disabilities at that time.  As 
such, there is insufficient evidence to establish TDIU on 
July 21, 2000.  
 
Nevertheless, the Board decided earlier in this decision that 
a 50 percent rating is warranted for anxiety neurosis, 
effective August 30, 2000.  A review of the record shows that 
with consideration of the earlier increased 50 percent 
rating, the total combined rating for the veteran's service 
connected disabilities on August 30, 2000 is 70 percent or 
more.  38 C.F.R. § 4.25.  Furthermore, the August 30, 2001 VA 
psychiatric examiner concluded that the veteran was unable to 
work one year prior to that examination.  Therefore, after 
reviewing the record, the Board is compelled to conclude that 
the veteran was totally disabled due to service-connected 
disabilities on August 30, 2000, and a TDIU is warranted from 
that date.
  
In sum, the Board grants an earlier effective date of August 
30, 2000 for an award of a TDIU rating. The benefit-of-the- 
doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this decision.

ORDER

An August 30, 2000, effective date for an increased 50 
percent rating for the service-connected anxiety neurosis is 
granted.

An earlier effective date of August 30, 2000, for an award of 
a TDIU rating, is granted.



		
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

